Citation Nr: 1738132	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-27 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include peptic ulcer and gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of patella of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease, spinal stenosis, of the lumbar spine.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney







ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to May 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and a December 2013 rating decision issued by the Appeals Management Center (AMC) in Washington, DC. 

The issue of entitlement to service connection for a gastrointestinal disability was previously before the Board in September 2013 at which time it was remanded for additional evidentiary development.  Thereafter, in a July 2014 decision, the Board denied the issue of entitlement to service connection for a gastrointestinal disability, including peptic ulcer.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, pursuant to a Joint Motion for Partial Remand (JMPR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's denial of service connection for a gastrointestinal disability and remanding the claim to the Board for further action consistent with the terms of the JMPR.

Subsequently, in October 2015, the Board remanded the appeal for further development.

The Board observes that the issue of entitlement to service connection for a psychiatric disorder was remanded by the Board in the July 2014 decision.  However, service connection for the above-mentioned claim was granted in a January 2016 rating decision.  The grant of service connection constitutes a full award of the benefit sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, this issue is not in appellate status at this juncture.

The issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability has been raised by the record in the September 2014 Notice of Disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's October 2015 remand directives, the Veteran was to be provided a VA examination to assess the nature and etiology of his gastrointestinal disability.  

The Veteran underwent a VA stomach and duodenal conditions (not including GERD or esophageal disorders) examination in February 2016, at which time gastric ulcer was assessed.  In the accompanying medical opinion, the examiner determined that the condition was not related to the appellant's active service.  

The Board finds that the February 2016 VA examination is insufficient to determine the claim of service connection for a gastrointestinal disability.  In this regard, in correspondence from the Veteran's representative received in May 2017, she indicated that the Veteran's gastrointestinal disability was secondary to his service-connected lumbar spine, right knee, and psychiatric disabilities, to include the medications used to treat he conditions.  Although the VA examiner opined that the Veteran's gastrointestinal disability was not related to active service, an opinion regarding whether the condition was caused or aggravated by the appellant's service-connected disabilities has not been provided.  On remand, such opinion must be obtained.

With regard the increased rating claims for lumbar spine and right knee disabilities, the appellant was provided VA examinations in November 2013, at which time flare-ups of the low back and right knee were reported by the Veteran.  In the January 2016 substantive appeal, the Veteran's representative reported that the Veteran had decreased mobility during flare-ups.  The Board observes that although flare-ups were documented during the November 2013 VA examinations, the examiner did not estimate the additional limitation imposed by the flare-ups.  Accordingly, additional remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from an appropriate VA examiner regarding the nature and etiology of the Veteran's gastrointestinal disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed necessary by the physician.

The physician must identify all gastrointestinal disabilities diagnosed since April 2007, to include GERD and peptic ulcer.  Thereafter, for each gastrointestinal disability that has been diagnosed since April 2007, the physician is to provide opinions to the following:

(a) Is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability was incurred in service or is otherwise causally related to her active service or any incident therein?

(b) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability was caused by his service-connected lumbar spine disability, psychiatric disability, or psychiatric disability, to include medications used to treat the conditions?

(c) Is it at least as likely as (i.e., a 50 percent or greater probability) that the Veteran's gastrointestinal disability has been aggravated (chronically worsened) by her service-connected lumbar spine disability, psychiatric disability, or psychiatric disability, to include medications used to treat the conditions?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected right knee disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected right knee disability.  

Specifically, the examination report should include range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the appellant's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the November 2013 examination report.)

Additionally, the examiner should indicate the presence or absence of lateral instability and/or recurrent subluxation in the Veteran's right knee.  If instability or recurrent subluxation is present, the examiner must specifically state whether such instability or recurrent subluxation is slight, moderate, or severe.  If instability or recurrent subluxation is not found, the examiner should so state.

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review.

The examiner should delineate all symptoms associated with the appellant's service-connected lumbar spine disability.  

Specifically, the examination report should include range of motion in degrees for the appellant's spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should determine whether the low back disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, flare-ups, or pain, if possible.  (If no flare-ups are reported, the examiner must still estimate the additional functional limitation, if any, imposed by the flare-ups described in the November 2013 examination report, if possible.)

The examiner should report whether there is guarding, muscle spasms, and stiffness, and should discuss the lay statements and medical evidence of record noting such symptoms.

The examiner should also state whether the Veteran's service-connected lumbar spine disability results in incapacitating episodes manifested by physician-prescribed bed rest, and if so, the duration of any episodes in the past 12 months should be reported.  

The examiner should identify the nature and severity of any neurological manifestations associated with the service-connected disability. 

4.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






